            Case 3:19-cv-06171-RBL-JRC Document 26 Filed 05/05/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      KEVIN A. MURPHY,
                                                             CASE NO. 3:19-cv-06171-RBL-JRC
11                             Plaintiff,
                                                             ORDER RENOTING MOTION TO
12              v.                                           DISMISS AND DIRECTING
                                                             DEFENDANT RICCI TO PROVIDE
13      PAUL PASTOR, et al.,                                 NOTICE OF DISPOSITIVE
                                                             MOTION
14                             Defendants.

15

16          This matter is before the Court on defendant D. Ricci’s motion to dismiss. See Dkt. 20.

17          When she filed her motion to dismiss, defendant Ricci did not file a notice of dispositive

18   motion informing plaintiff of the consequences if the motion were granted. Such is required by

19   the Ninth Circuit. See Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012).

20          The Ninth Circuit has cautioned that failure to provide such a notice is not typically

21   harmless. Rand v. Rowland, 154 F.3d 952, 961–62 (9th Cir. 1998). Here, on the same day that

22   defendant Ricci filed her motion, the other defendants filed their motion to dismiss, along with a

23   notice of dispositive motion. See Dkts. 20–22. However, the other defendants’ notice refers to

24
     ORDER RENOTING MOTION TO DISMISS AND
     DIRECTING DEFENDANT RICCI TO PROVIDE
     NOTICE OF DISPOSITIVE MOTION - 1
             Case 3:19-cv-06171-RBL-JRC Document 26 Filed 05/05/20 Page 2 of 2



 1   them—and not to defendant Ricci—and plaintiff may have believed that he needed to file an

 2   opposition to the other defendants’ motion, but not to defendant Ricci’s.

 3           Out of an abundance of caution, therefore, the undersigned declines to issue a report and

 4   recommendation on defendant Ricci’s motion to dismiss at this time. Rather, defendant Ricci

 5   shall file a notice of dispositive motion on or before May 15, 2020, and the Court renotes her

 6   motion to dismiss (Dkt. 20) for consideration on May 29, 2020. Under the Court’s local rules,

 7   therefore, plaintiff will have until May 25, 2020 to file any response to the motion to dismiss.

 8           The Clerk shall renote Dkt. 20 accordingly and shall send a copy of this Order to

 9   plaintiff.

10           Dated this 5th day of May, 2020.

11

12

13                                                        A
                                                          J. Richard Creatura
14
                                                          United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24
     ORDER RENOTING MOTION TO DISMISS AND
     DIRECTING DEFENDANT RICCI TO PROVIDE
     NOTICE OF DISPOSITIVE MOTION - 2
